Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is rejected under 35 U.S.C. 103 as being unpatentable over Kargula US 5662359, in view of Nakajima et al. Pub.No: US 20030037838 A1.  
Regarding claim 1, Kargula provides for a quick connect fitting for coupling a first component of an evaporative emissions system of a vehicle to a second component of the evaporative emissions system ( Fig.1, see col.2 lines 34-37 , see “ FIG. 1 shows a retainer 20 which forms a portion of the inventive quick-connect coupling of the present invention. Locking portions 22 have a locking tooth 24 which will snap onto a housing as will be described”) , the quick connect fitting comprising: an indicator section that includes a color-changing material that changes color based on an extent of deformation of the color-changing material ( Fig.5 col.3 lines 45-50 , see “ the tabs 40 extend beyond the forwardmost face 31 of the retainer 20”), where secure coupling of the first component to the second component is dependent on the extent of deformation ( col.3 lines 49-52, see “ It is preferred that the lock ring 34 and the retainer 20 be formed of different color materials. Thus, an observer will be able to identify the tabs 40, and identify a fully connected tube”). Kargula does not provide for a quick connect fitting for coupling a first component of an evaporative .
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kargula US 5662359, in view of Nakajima et al. Pub.No: US 20030037838 A1, further in view of Leckner Pub. No: US 20190301648 A1.
Regarding claim 2, Kargula as modified by Nakajima provides for wherein the indicator section is viewable from a position external to the male and female electronic connectors having respective sensors which provide an indication of a coupled condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Leckner with the system and method of Kargula as modified by Nakajima, in order for connecting fluid sources to fluid devices, via coupling, which is for applications where indication of the proper coupling of the connectors is desirable.
Regarding claim 6, see the rejection of claim 2. It recites similar limitations as claim 6. Hence it is similarly analyzed and rejected.
Objected Claims
2.		Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.		
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: the prior arts of Kargula US 5662359, Nakajima et al. Pub.No: US 20030037838 A1, and Leckner Pub. No: US 20190301648 A1. Either alone or combined failed to teach or suggest for features/limitations of claims 3-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
4.		Claims 7-20 are allowed.
Reasons for Allowance
the prior arts of Kargula US 5662359, Nakajima et al. Pub.No: US 20030037838 A1, and Leckner Pub. No: US 20190301648 A1. Either alone or combined failed to teach or suggest for via a computing system of a color vision system, the computing system storing instructions in non-transitory memory, obtaining a first color image of a first quick connector fitting prior to the first quick connector fitting being connected to a second quick connector fitting;
receiving an indication that the first quick connector fitting has been connected to the second quick connector fitting;
obtaining a final color image of the first quick connector fitting responsive to receiving the indication; and via the computing system, processing the first color image and the final color image to determine an actual color change between the first color image and the final color image; comparing the actual color change to an expected color change; and in response to the actual color change differing from the expected color change, providing an indication that the first quick connector fitting is not properly secured to the second quick connector fitting and providing a request for mitigating action to be taken to properly secure the first quick connector to the second quick connector. As cited in independent claim 7.
Further the prior arts of Kargula US 5662359, Nakajima et al. Pub.No: US 20030037838 A1, and Leckner Pub. No: US 20190301648 A1. Either alone or combined failed to teach or suggest for a color vision system for determining whether a first quick connector fitting is properly secured to a second quick connector fitting, the color vision system comprising: one or more color cameras; and a computing system, the computing system storing instructions for:
acquiring a set of color images of the first quick connector fitting via the one or more color cameras during a process whereby the first quick connector fitting is connected to the second quick connector fitting;
processing the set of color images in order to determine an actual dynamic color change over time that occurs while the first quick connector fitting is connected to the second quick connector fitting; comparing the actual dynamic color change to an expected dynamic color change; in response to the actual dynamic color change correlating with the expected dynamic color change based on comparing the actual dynamic color change to the expected dynamic color change, providing an indication that the first quick connector fitting is properly secured to the second quick connector fitting; and
in response to the actual dynamic color change differing from the expected dynamic color change based on comparing the actual dynamic color change to the expected dynamic color change, providing a request to reconnect the first quick connector fitting to the second quick connector fitting. As cited in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI BAYAT/Primary Examiner, Art Unit 2664